Citation Nr: 0529701	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-20 432	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  


FINDINGS OF FACT

1.  The veteran appealed a June 1999 rating decision that 
denied service connection for PTSD.

2.  On May 16, 2005, the Board was notified by the veteran's 
representative that the veteran had died in January 2005.  A 
copy of the certificate of death was received on September 6, 
2005, that confirmed the date of the veteran's death in 
January 2005.

3.  The veteran's appeal was pending at the time of his 
death.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's representative provided notice of the veteran's 
death in January 2005 by way of a letter dated in May 2005.  
A copy of a certificate of death for the veteran was received 
at the Board on September 6, 2005.  The certificate of death 
shows the veteran's death as having occurred in January 2005.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


